IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

       In re the Matter of the Detention of
       MP.,                                             No. 71423-6-1


       STATE OF WASHINGTON,                             DIVISION ONE

                            Respondent,                 UNPUBLISHED OPINION

                     v.



       MP. (DOB: 2-15-73),

                            Appellant.                  FILED:     DEC 8 - 20t*

              Per Curiam —MP. appeals from a 14-day involuntary commitment order.

       The State concedes that the evidence was insufficient to support the trial court's

       determination that MP. posed a substantial risk of harm to himself. See RCW
       71.05.020(25)(a)(i). We accept the State's concession, reverse and vacate the
       14-day commitment order, and remand for further proceedings.
              Reversed and remanded.


                            FOR THE COURT:

                                                 *T>u>ke ^              -J
       co
.!-     i
^      CO
•..(   t.J
       CD
                                                   AJ
       =3




                                                      MHz.